Order entered June 27, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00209-CV

                      FLUOR INTERCONTINENTAL, INC, Appellant

                                                V.

                                  DAVID DAWSON, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-15340

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated February 22, 2013 we

granted Vielica Dobbins’s request to extend time to file the reporter’s record and extended the

due date until March 22, 2013. To date, Ms Dobbins has not filed the reporter’s record or

otherwise corresponded with the Court regarding the status of the reporter’s record.

       Accordingly, we ORDER Court Reporter Vielica Dobbins to file the reporter’s record in

this case within TEN DAYS of the date of this order.

        We DIRECT the Clerk of the Court to send a copy of this order, by electronic

transmission, to Vielica Dobbins, Official Court Reporter for the 134th Judicial District Court.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE



                                                B1B
B2B